United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5176                                                September Term, 2020
                                                                      1:17-cv-02647-TJK
                                                      Filed On: April 23, 2021
Karen Baylor,

             Appellant

      v.

Jerome Powell, Chairman of the Board of
Governors of the Federal Reserve System,

             Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Tatel, Pillard, and Walker, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s April 29, 2020 order
granting summary judgment to the Board of Governors of the Federal Reserve System
(“the Board”) be affirmed.

       The district court did not err in granting summary judgment in favor of the Board
on appellant’s claims of discriminatory nonselection and retaliation. The Board
provided legitimate, nondiscriminatory reasons for not selecting appellant, and appellant
did not produce sufficient evidence for a reasonable jury to find that those reasons were
pretext and that the Board instead intentionally discriminated against her on the basis of
race. See Brady v. Office of Sergeant at Arms, 520 F.3d 490, 493–94 (D.C. Cir. 2008).
Further, appellant has not produced sufficient evidence for a reasonable jury to find that
the Board’s termination of appellant’s access to its PeopleClick system was a materially
adverse employment action. See Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S.
53, 67–68 (2006).

       Appellant argues that, at this stage in the proceeding, she was not required to
establish a prima facie case of retaliation. To be sure, once the Board articulated its
legitimate nonretaliatory reason for terminating appellant’s access, the relevant inquiry
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5176                                                September Term, 2020

turned on “the ultimate issue of retaliation vel non.” See Cruz v. McAleenan, 931 F.3d
1186, 1194 (D.C. Cir. 2019) (internal quotation marks omitted). However, this court has
explained that it “can resolve that question in favor of the employer based either upon
the employee’s failure to rebut its explanation or upon the employee’s failure to prove
an element of her case—here that her employer took a materially adverse action
against her.” Taylor v. Solis, 571 F.3d 1313, 1320 n.* (D.C. Cir. 2009).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after the
resolution of any timely petition for rehearing or petition for rehearing en banc. See
Fed. R. App. P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2